
	

114 HR 3589 IH: Midshipmen Education Certainty Act
U.S. House of Representatives
2015-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3589
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2015
			Mr. Israel introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 46, United States Code, to ensure continuing funding for the United States Merchant
			 Marine Academy.
	
	
 1.Short titleThis Act may be cited as the Midshipmen Education Certainty Act. 2.Continuing funding for the United States Merchant Marine AcademySection 51301 of title 46, United States Code, is amended by adding at the end the following:
			
				(c)Continuing funding
 (1)In generalOut of any funds in the general fund of the Treasury not otherwise appropriated, there are hereby appropriated such sums as are necessary for operations of the United States Merchant Marine Academy for any period during which interim or full-year appropriations are not in effect for the United States Merchant Marine Academy, for fiscal year 2016 and each fiscal year thereafter.
 (2)TerminationFunds made available for a fiscal year by this subsection shall remain available until whichever of the following first occurs:
 (A)The enactment into law of an appropriation for such fiscal year (including a continuing appropriation) for such operations.
 (B)The enactment into law for the Maritime Administration of the applicable regular appropriation for such fiscal year, or continuing appropriations resolution for such fiscal year, without any appropriation for such operations..
		
